DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 5/19/2021.
Claims 1, 7, 11, and 17 are cancelled.
Claims 21-30 are new.
Claims 2-4, 6, 8, 12-14, 16, 18, and 21-30 are pending.
Claims 2-4, 8, 12-14, 18, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sancheti et al. (US Patent Pub 2013/0262801) of record, in view of Afonso et al. (US Patent 8,060,476) of record.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sancheti et al. (US Patent Pub 2013/0262801) of record, in view of Afonso et al. (US Patent 8,060,476) of record, Dunham (US Patent 6,269,431) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed 5/19/2021 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.
The information disclosure statement filed 6/14/2021 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4, 6, 8, 12-14, 16, 18, and 21-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 recites “a client computing device” and “a virtual machine” and “an external resource system” in the preamble.  Claim 21 further recites the same limitations in the body of the claim.  It is unclear whether the instances in the body are second instances of each limitation or are referring to the initial instances recited in the preamble.  Clarification is required.
Claim 21 also recites “a virtual machine” a third time in the second “using the VM generator…” limitation.  Once again, it is unclear whether this is a new occurrence of the limitation or if it is referring to the initial instance recited in the preamble.  Clarification is required.
Claim 21 recites the acronym “VM” in two limitations.  The acronym should be expanded at its first occurrence to clarify its meaning.  Clarification is required.
 Claim 22 is rejected for the same reasons as explained in regards to claim 21.
The remaining claims reference each of the limitations discussed above in regards to claims 21 and 22.  In each of these references, it is unclear which instance of each limitation is being referenced.  Clarification is required.
The remaining claims are further rejected because they depend on a rejected claim.



Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4, 8, 12-14, 18, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sancheti et al. (US Patent Pub 2013/0262801) (Sancheti) of record, in view of Afonso et al. (US Patent 8,060,476) (Afonso) of record.
In regards to claim 21, Sancheti discloses a computer-implemented method for replicating a client computing device at a virtual machine in an external resource system, the computer-implemented method comprising:
a.	by a proxy system that comprises one or more hardware processors and computer memory (Sancheti at Fig. 1; paras. 0042, 0057)1, wherein the proxy system executes a file system driver (Sancheti at para. 0054)2:
i.	receiving a trigger to replicate a client computing device at a virtual machine configured at an external resource system (Sancheti at para. 0045)3,
ii.	wherein a backup copy of the client computing device is stored in secondary storage (Sancheti at para. 0055)4,
iii.	wherein a media agent that stored the backup copy to the secondary storage is communicatively coupled to the proxy system (Sancheti at para. 0057)5, and
iv.	wherein the media agent comprises one or more hardware processors and computer memory (Sancheti at para. 0103);
v.	accessing, from a configuration index at the proxy system, configuration metadata of the client computing device (Sancheti at paras. 0042, 0044-45)6;
vi.	using a VM generator at the proxy system, causing the external resource system to create a virtual hard disk at the external resource system (Sancheti at paras. 0054, 0069)7,
vii.	wherein the virtual hard disk is partitioned into one or more data storage volumes based at least in part on the configuration metadata of the client computing device (Sancheti at paras. 0068-69)8;
ix.	further comprises modifying a format of the backup copy being restored to a native data format of an application of the client computing device (Sancheti at para. 0074)9;
x.	using the VM generator at the proxy system, causing the external resource system to create a virtual machine at the external resource system (Sancheti at para. 0051),
xi.	wherein the virtual machine is configured based at least in part on the configuration metadata of the client computing device (Sancheti para. 0068)10;
xii.	mounting the virtual hard disk, which comprises the data blocks restored from the backup copy of the client computing device, on the virtual machine at the external resource system (Sancheti at paras. 0068, 0073)11; and
b.	wherein with the virtual hard disk mounted thereto, the virtual machine operates as a replica of the client computing device at the external resource system, enabling an application executing on the virtual machine to access the data blocks, in the native data format, at the virtual hard disk.  Sancheti at paras. 0068, 0074.12
Sancheti does not expressly disclose a simulated disk that simulates a storage device at the proxy system, restoring the backup copy of the client computing device from the secondary storage to the simulated disk of the proxy system, wherein the restoring comprises: by the file system driver at the proxy system, intercepting data blocks of the backup copy being restored by the media agent to the simulated disk and redirecting the data blocks to the virtual hard disk.
Afonso discloses a backup system in a virtual computing environment.  The system comprises a host, which services client computing systems, a backup proxy (i.e., proxy system), and a data store (i.e., external resource system).  Afonso at Fig. 1; col. 5, lines 1-22.  The backup proxy comprises a memory (i.e., simulated disk) which is where data to be backed up is staged, but not stored.  Afonso at col. 7, lines 47-49.  Afonso further discloses taking a snapshot of a virtual machine (i.e., client computing device), backing it up to the memory (i.e., simulated disk), which is intercepted by the intercept module.  The intercepted data is redirected to an alternative destination indicated by the administrator (i.e., intercepting … data blocks being written to the simulated disk and redirecting the data blocks to the virtual hard disk).  Afonso at col. 4, lines 11-17; col. 5, lines 44-62.13  Similarly, Afonso also discloses the backup proxy performs restoring a backed up virtual machine.  Afonso at col. 6, lines 26-29.  Since the intercept module of the backup proxy has the purpose of intercepting data blocks and redirecting them to an alternate destination because the backup proxy’s memory is not large enough to store an entire backup, the intercept module would also be used in the restore process.
Sancheti and Afonso are analogous art because they are both directed to the same field of endeavor of backup systems involving virtual machines.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sancheti by adding the features of a simulated disk that simulates a storage device at the proxy system, restoring the backup copy of the client computing device from the secondary storage to the simulated disk of the proxy system, wherein the restoring comprises: by the file system driver at the proxy system, intercepting data blocks of the backup copy being restored by the media agent to the simulated disk and redirecting the data blocks to the virtual hard disk, as disclosed by Afonso.  Much like Sancheti’s migration system, Afonso discloses an intermediate system called a backup proxy (i.e., proxy server) that has the responsibility of backing up client data to an external resource system over a network.  Therefore, the modifications asserted would not change the structure of the system of Sancheti, but merely add features for the asserted benefit below.
The motivation for doing so would have been to prevent the proxy server from consuming too much disk space by storing backup data.  Afonso at col. 4, lines 12-16.

In regards to claim 2, Sancheti in view of Afonso discloses the computer implemented method of claim 21, further comprising: 
a.	creating a snapshot of the virtual machine (Sancheti at para. 0095)14; and
b.	storing the snapshot at a snapshot repository.	Sancheti at para. 0109.15
In regards to claim 3, Sancheti in view of Afonso discloses the computer implemented method of claim 21, wherein the configuration metadata comprises information about hardware of the client computing device.  Sancheti at para. 0042.
In regards to claim 4, Sancheti in view of Afonso discloses the computer implemented method of claim 3, wherein causing the external resource system to create the virtual machine at the external resource system comprises causing the virtual machine to be hosted by a computer system with a hardware configuration that is at least as capable as the information about the hardware in the configuration metadata.  Sancheti at para. 0044.16
In regards to claim 8, Sancheti in view of Afonso discloses the computer implemented method of claim 21, wherein the restore operation is performed in response to a backup of the client computing system to a secondary storage.  Sancheti at para. 0045.17

In regards to claim 22, Afonso discloses a proxy system for replicating a client computing device at a virtual machine in an external resource system, the proxy system comprising:
a.	one or more hardware processors and computer memory (Sancheti at para. 0061);
b.	wherein the proxy system executes a file system driver (Sancheti at para. 0054)18; and
c.	wherein the proxy system is configured to:
i.	receive a trigger to replicate a client computing device at a virtual machine configured at an external resource system (Sancheti at para. 0045)19,
ii.	wherein a media agent stored a backup copy of the client computing device in secondary storage (Sancheti at para. 0057)20, and
iii.	wherein the media agent executes on one or more processors and computer memory (Sancheti at para. 0103);
iv.	access, from a configuration index at the proxy system, configuration metadata of the client computing device (Sancheti at paras. 0042, 0044-45)21;
v.	cause the external resource system to create a virtual hard disk at the external resource system (Sancheti at paras. 0054, 0069)22,
vi.	wherein the virtual hard disk is partitioned into one or more data storage volumes based at least in part on the configuration metadata of the client computing device (Sancheti at paras. 0068-69)23;
ix.	further comprises modifying a format of the backup copy being restored to a native data format of an application at the client computing device (Sancheti at para. 0074)24;
x.	cause the external resource system to create a virtual machine at the external resource system, wherein the virtual machine is configured based at least in part on the configuration metadata of the client computing device (Sancheti at paras. 0051, 0068)25;
xi.	mount the virtual hard disk, which comprises the data blocks restored from the backup copy of the client computing device, on the virtual machine at the external resource system (Sancheti at paras. 0068, 0073)26; and
xii.	wherein with the virtual hard disk mounted thereto, the virtual machine operates as a replica of the client computing device at the external resource system, enabling an application executing on the virtual machine to access the data blocks, in the native data format, at the virtual hard disk.  Sancheti at paras. 0068, 0074.27
Sancheti does not expressly disclose a simulated disk that simulates a storage device at the proxy system, restoring the backup copy of the client computing device from the secondary storage to the simulated disk of the proxy system, wherein the restoring comprises: by the file system driver at the proxy system, intercepting data blocks of the backup copy being restored by the media agent to the simulated disk and redirecting the data blocks to the virtual hard disk.
Afonso discloses a backup system in a virtual computing environment.  The system comprises a host, which services client computing systems, a backup proxy (i.e., proxy system), and a data store (i.e., external resource system).  Afonso at Fig. 1; col. 5, lines 1-22.  The backup proxy comprises a memory (i.e., simulated disk) which is where data to be backed up is staged, but not stored.  Afonso at col. 7, lines 47-49.  Afonso further discloses taking a snapshot of a virtual machine (i.e., client computing device), backing it up to the memory (i.e., simulated disk), which is intercepted by the intercept module.  The intercepted data is redirected to an alternative destination indicated by the administrator (i.e., intercepting … data blocks being written to the simulated disk and redirecting the data blocks to the virtual hard disk).  Afonso at col. 4, lines 11-17; col. 5, lines 44-62.28  Similarly, Afonso also discloses the backup proxy performs restoring a backed up virtual machine.  Afonso at col. 6, lines 26-29.  Since the intercept module of the backup proxy has the purpose of intercepting data blocks and redirecting them to an alternate destination because the backup proxy’s memory is not large enough to store an entire backup, the intercept module would also be used in the restore process.
Sancheti and Afonso are analogous art because they are both directed to the same field of endeavor of backup systems involving virtual machines.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sancheti by adding the features of a simulated disk that simulates a storage device at the proxy system, restoring the backup copy of the client computing device from the secondary storage to the simulated disk of the proxy system, wherein the restoring comprises: by the file system driver at the proxy system, intercepting data blocks of the backup copy being restored by the media agent to the simulated disk and redirecting the data blocks to the virtual hard disk, as disclosed by Afonso.  Much like Sancheti’s migration system, Afonso discloses an intermediate system called a backup proxy (i.e., proxy server) that has the responsibility of backing up client data to an external resource system over a network.  Therefore, the modifications asserted would not change the structure of the system of Sancheti, but merely add features for the asserted benefit below.
The motivation for doing so would have been to prevent the proxy server from consuming too much disk space by storing backup data.  Afonso at col. 4, lines 12-16.

Claims 12-14 and 18 are essentially the same as claims 2-4 and 8, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.

In regards to claim 23, Sancheti in view of Afonso discloses the computer-implemented method of claim 21, wherein the external resource system is a cloud computing system.  Sancheti at para. 0068.29  
In regards to claim 24, Sancheti in view of Afonso discloses the computer-implemented method of claim 21, wherein the virtual machine is hosted by a cloud computing system.  Sancheti at para. 0068.30  
In regards to claim 25, Sancheti in view of Afonso discloses the computer-implemented method of claim 21, wherein an information management system comprises the proxy system, and wherein the external resource system operates outside the information management system.  Sancheti at para. 0068.31  
In regards to claim 26, Sancheti in view of Afonso discloses the computer-implemented method of claim 21, wherein the external resource system is cloud-based, and wherein with the virtual hard disk mounted thereto, the virtual machine operates as a cloud-based replica of the client computing device.  Sancheti at paras. 0054, 0068.32  
In regards to claim 27, Afonso in view of Sancheti discloses the proxy system of claim 22, wherein the external resource system is a cloud computing system.  Sancheti at para. 0068.33  
In regards to claim 28, Afonso in view of Sancheti discloses the proxy system of claim 22, wherein the virtual machine is hosted by a cloud computing system.  Sancheti at para. 0068.34  
In regards to claim 29, Afonso in view of Sancheti discloses the proxy system of claim 22, wherein an information management system comprises the proxy system, and wherein the external resource system operates outside the information management system.  Sancheti at para. 0068.35
In regards to claim 30, Afonso in view of Sancheti discloses the proxy system of claim 22, wherein the external resource system is cloud-based, and wherein with the virtual hard disk mounted thereto, the virtual machine operates as a cloud-based replica of the client computing device.  Sancheti at paras. 0054, 0068.36  

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sancheti et al. (US Patent Pub 2013/0262801) (Sancheti) of record, in view of Afonso et al. (US Patent 8,060,476) (Afonso) of record, Dunham (US Patent 6,269,431) of record.
In regards to claim 6, Sancheti in view of Afonso discloses the computer implemented method of claim 21, but does not expressly disclose wherein the restoring comprises a block level restore of the backup copy of the client computing device.  Sancheti does disclose the migration system can send blocks of data that have been changed since the last backup copy was made.  Sancheti at para. 0054.
Dunham discloses a system that provides virtual volumes direct block-level access (i.e., restoring block-level restore) to a corresponding backup version for restoration operations.  Dunham at col. 19, lines 37-45.
Sancheti, Afonso, and Dunham are analogous art because they are both directed toward the same field of endeavor of backup and recovery systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sancheti in view of Afonso by adding the feature of wherein the restoring comprises a block level restore of the backup copy of the client computing device, as taught by Dunham.
The motivation for doing so would have been because block level operations allow for the ability to only transfer necessary blocks.

Claim 16 is essentially claim 6 in the form of a system.  Therefore, it is rejected for the same reasons.

Response to Arguments
Rejection of claims 1-4, 7, 8, 11-14, 17, and 18 under 35 U.S.C. 103
Claims 1, 7, 11, and 17 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 2-4, 8, 12-14, and 18 under 35 U.S.C. 103, have been fully considered but they are not persuasive.
Applicant argues with reference to new independent claims 21 and 22, which replace independent claims 1 and 11 (both now cancelled).  Applicant argues with reference to claim 21 as exemplary.  In regards to claim 21, Applicant alleges Sancheti in view of Afonso fails to disclose (1) “receiving a trigger to replicate a client …”, (2) “a media agent … secondary storage”, (3) “restoring the backup copy of the client…”, (4) “wherein the restoring comprises: … “, (5) “using the VM generator … to create a virtual machine at the external resource system”, (6) “mounting the virtual hard disk…”, and (7) “wherein the virtual hard disk mounted thereto…”, with particular emphasis on limitations (3), (4), and (6).  Remarks at 9-10.  Each limitation are addressed in turn below.
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations from the specification are not read into the claims.  MPEP 2111.  
In regards to limitation (1), Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Regardless, Sancheti discloses the migration component requests (i.e., triggers) a backup of the physical machine (i.e., replicate a client computing device) and using the backup to create a virtual machine at a virtual machine environment (i.e., at a virtual machine configured at an external resource system).  Sancheti at para. 0045.  For at least these reasons, Sancheti discloses limitation (1).
In regards to limitation (2), Applicant’s arguments again fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Once again, this limitation is disclosed by Sancheti.  Sancheti discloses the information management system includes information management agents (i.e., media agents), which create backup copies of the client machines (i.e., backup copy of the client computing device in secondary storage).  Sancheti at para. 0057.  For at least these reasons, Sancheti discloses limitation (2).
In regards to limitations (3) and (4), Applicant alleges Sancheti in view of Afonso does not disclose the limitations because Afonso, in particular, (a) does not restore backed up data blocks from a backup copy and (b) does not discuss intercepting data blocks of the backup copy being restored to the simulated disk and redirecting them to the virtual hard disk.  Remarks at 10-11.  Examiner respectfully disagrees.  In regards to Applicant’s first argument, Applicant acknowledges Afonso discloses restoring backed up virtual machines (i.e., backed up client computing device).  Specifically, Afonso discloses the backup proxy can restore backed up virtual machines in the event of a disk failure or if a user desires to revert to a previous version of a particular virtual machine.  Afonso at col. 6, lines 26-29.  In other words, a backed up client computing device can be restored to virtual hard disk and used by a virtual machine, which is a high level description of what is recited in claim 21.  For these reasons, Examiner asserts Afonso discloses restoring a backup copy to a virtual machine.  Moreover, as discussed in regards to the other limitations, Sancheti discloses this functionality as well.  In regards to Applicant’s second argument, Examiner asserts Afonso discloses using the intercept module in the process of restoring a backed up virtual machine as it is used when backing up a virtual machine.  As noted above, the backup proxy performs the restoring process.  Afonso discloses the backup proxy comprises a memory (i.e., simulated disk) that is only large enough to store data blocks.  Afonso at col. 7, lines 49-51.  Accordingly, the backup proxy utilizes an intercept module to intercept data blocks sent to the backup proxy and redirects the intercepted data blocks to its destination, which eliminates the need for the backup proxy to house a copy of backup data before sending it to its final destination.  Afonso at col. 8, lines 4-8.  Therefore, whether the backup proxy is performing a backup or a restore operation, the backup proxy must use the intercept module because it does not include a storage or memory large enough to store backup data.  For at least these reasons, Applicant’s arguments are unpersuasive and Examiner asserts Sancheti in view of Afonso discloses limitations (3) and (4).  In regards to the un-emphasized portion of limitation (4), Sancheti discloses unpacking the backup from a proprietary format into a native application format (i.e., a format of the backup copy being restored to a native data format of an application of the client computing device).
In regards to limitation (5), Applicant’s arguments again fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Regardless, Sancheti discloses the migration system (i.e., proxy system), in response to a request to migrate or clone an existing physical machine, creating a new virtual machine in a virtual machine network (i.e., VM generator causing the external resource system to create a virtual machine at the external resource system).  Sancheti at para. 0051.  For at least these reasons, Sancheti discloses limitation (5).
In regards to limitation (6), Applicant’s arguments again fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Regardless, Sancheti discloses mounting the virtual hard disk to the virtual machine, wherein the virtual hard disk includes all the data of the non-production copy of the physical machine (i.e., the virtual hard disk comprises the data blocks restored from the backup copy of the client device).  Sanchet at paras. 0072-73.  For at least these reasons, Sancheti discloses limitation (6).
In regards to limitation (7), Applicant’s arguments again fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Regardless, as discussed in regards to limitation (6), Sancheti discloses mounting the virtual disk to the virtual machine wherein the virtual hard disk contains a non-production copy or backup of an existing physical machine.  Sancheti further discloses the virtual machine can utilizes the virtual hard disk to access data and applications in a native application format.  Sancheti at para. 0074.  For at least these reasons, Sancheti discloses limitation (7).
Applicant does not present additional arguments in regards to the remaining limitations.  Therefore, for the reasons explained above, Examiner asserts Sancheti in view of Afonso discloses the all the limitations of 21.  In regards to claim 22, Applicant refers to the same arguments presented in regards to claim 21, which are addressed above.  Similarly, Applicant does not present additional arguments in regards to the remaining claims.  Therefore, they also remain rejected for at least the same reasons as explained above.
Consequently, the rejection to claims 2-4, 8, 12-14, and 18 under 35 U.S.C. 103 is maintained.

Rejection of claims 6 and 16 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 6 and 16 under 35 U.S.C. 103 refer to the same arguments presented in regards to claims 21 and 22, which are addressed above.  Consequently, the rejection to claims 6 and 16 under 35 U.S.C. 103 is maintained for at least the same reasons.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Kumarasamy et al. (US Patent Pub 2013/0262638) discloses a system and method for migration of a computing system from one system to another, wherein the destination system has the same attributes as the source system.
Helfman et al. (US Patent Pub 2014/0006858) discloses a disaster recovery system to restore backups to a virtual machine.
Abali et al. (US Patent Pub 2018/0246756) discloses a system and method for reducing service downtime during a system migration to a virtual machine.
Momchilov et al. (US Patent Pub 2011/0138069) discloses a system and method that includes intercepting data blocks and redirecting them using a proxy system.
Michael et al. (US Patent 2007/0260831) discloses a system and method for converting physical machines to virtual machines.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


	
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 The migration system acts as a proxy between the client devices and the system where virtual machines will be created (i.e., external resource system).  As part of the migration system, the information management system includes information management agents (i.e., media agents), which create backup copies of the client machines (i.e., backup copy of the client computing device in secondary storage).
        2 The migration system includes software (i.e., file system driver) for sending data to the virtual machine host where a virtual machine will be created.
        3 Migration component requests a backup (i.e., receiving a trigger to replicate a client computing device). The migration component will then use the created non-production copy (i.e., the backup copy) to replicate the physical machine (i.e., client computer device) to a virtual machine.  
        4 The backup copy is stored at a cloud service (i.e., secondary storage).
        5 The agents of the information system create the backup copy and are in communication with the migration system.
        6 The configuration data (i.e., configuration index) contains configuration metdata for the physical machine to be backed up and then replicated to the virtual machine.
        7 Virtual disks to be used by the newly provisioned virtual machine are created and configured.  An auxiliary backup copy is also created that will be used by the new virtual machine (i.e., creating a virtual hard disk on the external resource system).
        8 The virtual hard disk to which the backup data is restored to has the same disk partitioning and configurations as the physical machine (i.e., client machine) the backup data is for.
        9 Backup format is unpacked to a native application format for use by the virtual machine.
        10 The virtual machine is configured just like the physical machine (i.e., client computer device).
        11 The backup data restored to the virtual disk is mounted and made available to the provisioned virtual machine.  As previously discussed, the data is converted from a backup format to the native application format (i.e., native data format in the virtual hard disk).
        12 The virtual machine has the virtual disk mounted to it and is configured to behave like the physical machine (i.e., client device) that the backup was created from.  The backup data is also unpacked into a native application format for use by the virtual machine. 
        13 The data store stores virtual disks (i.e., virtual hard disks).
        14 Snapshots of the virtual machine are taken.
        15 Snapshots and backups are stored at the information management system on non-production storage media.
        16 Since the virtual machine is configured to have the same configuration as the physical machine, the server hosting the virtual machine has the minimum hardware requirements of the physical machine as reflected in the configuration data.
        17 The migration component triggers a backup, and then uses that backup to create a virtual machine of the backed up physical client machine.
        18 The migration system includes software (i.e., file system driver) for sending data to the virtual machine host where a virtual machine will be created.
        19 Migration component requests a backup (i.e., receiving a trigger to replicate a client computing device). The migration component will then use the created non-production copy (i.e., the backup copy) to replicate the physical machine (i.e., client computer device) to a virtual machine.  
        20 The agents of the information system create the backup copy and are in communication with the migration system.
        21 The configuration data (i.e., configuration index) contains configuration metdata for the physical machine to be backed up and then replicated to the virtual machine.
        22 Virtual disks to be used by the newly provisioned virtual machine are created and configured.  An auxiliary backup copy is also created that will be used by the new virtual machine (i.e., creating a virtual hard disk on the external resource system).
        23 The virtual hard disk to which the backup data is restored to has the same disk partitioning and configurations as the physical machine (i.e., client machine) the backup data is for.
        24 Backup format is unpacked to a native application format for use by the virtual machine.
        25 The virtual machine is configured just like the physical machine (i.e., client computer device).
        26 The backup data restored to the virtual disk is mounted and made available to the provisioned virtual machine.  As previously discussed, the data is converted from a backup format to the native application format (i.e., native data format in the virtual hard disk).
        27 The virtual machine has the virtual disk mounted to it and is configured to behave like the physical machine (i.e., client device) that the backup was created from.  The backup data is also unpacked into a native application format for use by the virtual machine. 
        28 The data store stores virtual disks (i.e., virtual hard disks).
        29 The new virtual machine can be provisioned on a cloud service.
        30 The new virtual machine can be provisioned on a cloud service.
        31 A cloud service is interpreted as “outside” the information management system that comprises the backup proxy system.
        32 The physical machine can be replicated to the cloud service, where a new virtual machine is provisioned and configured the same as the physical machine for use on the cloud (i.e., cloud-based replica).
        33 The new virtual machine can be provisioned on a cloud service.
        34 The new virtual machine can be provisioned on a cloud service.
        35 A cloud service is interpreted as “outside” the information management system that comprises the backup proxy system.
        36 The physical machine can be replicated to the cloud service, where a new virtual machine is provisioned and configured the same as the physical machine for use on the cloud (i.e., cloud-based replica).